Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered April 4, 2002, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing her to a term of 1 to 3 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification were properly considered by the jury and there is no basis for disturbing its determinations. The fact that defendant was acquitted of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557 [2000]). Concur — Tom, J.P., Saxe, Ellerin, Williams and Mar-low, JJ.